          Case MDL No. 2859 Document 50 Filed 10/15/18 Page 1of2




                                     UNITED STATES JUDICIAL PANEL
                                                  on
                                      MULTIDISTRICT LITIGATION



IN RE: ZIMMER MIL TAPER HIP PROSTHESIS
OR MIL TAPER HIP PROSTHESIS WITH
KINECTIV TECHNOLOGY AND VERSYS
FEMORAL HEAD PRODUCTS LIABILITY
LITIGATION                                                                              MDL No. 2859



                                            (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO -1)



On October 3, 2018, the Panel transferred 19 civil action(s) to the United States District Court for
the Southern District of New York for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2018). Since that time, no additional action(s) have
been transferred to the Southern District of New York. With the consent of that court, all such
actions have been assigned to the Honorable Paul A. Crotty.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of New York and assigned to
Judge Crotty.

Pursuant to Rule 7 .1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Liti~ation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of New York for the reasons stated in the order of October 3, 2018, and, with the
consent of that court, assigned to the Honorable Paul A. Crotty.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of New York. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay will be continued until further order of the Panel.


            Inasmuch as no objection is
            pending at this time, the
            stay is lifted.


              Oct 15, 2018
                 CLERK'S OFFICE
                                                         Jeffery N. Luthi
                     UNITED STATES
                   JUDICIAL PANEL ON                     Clerk of the Panel
                MULTI DISTRICT LITIGATION



                                                                        A CERTIFIED COPY
                                                                     RUBY' J. KRAJIC     CLERK
        Case MDL No. 2859 Document 50 Filed 10/15/18 Page 2 of 2




IN RE: ZIMMER M/L TAPER HIP PROSTHESIS
OR MIL TA.PER HIP PROSTHESIS WITH
KINECTIV TECHNOLOGY AND VERSYS
FEMORAL HEAD PRODUCTS LIABILITY
LITIGATION                                                                 MDL No. 2859



                  SCHEDULE CT0-1-TAG-ALONGACTIONS



                     C.A.NO.      CASE CAPTION


CALIFORNIA NORTHERN

  CAN        1       18-05948     Brosnan et al v. Zimmer Biomet Holdings, Inc. et al
  CAN        4       18-04412     Davis et al v. Zimmer Biomet Inc. et al

FLORIDA MIDDLE

  FLM        3       18-00807     Strode et al v. Zimmer Biomet Holdings, Inc. et al

MICHIGAN EASTERN

  MIE        2       18-11973     Florida v. Zimmer US, Inc. et al

MINNESOTA

  MN         0       18-01921     Gabler et al v. Zimmer Biomet Holdings, Inc. et al

MISSOURI EASTERN

  MOE        4       18-00300     Nattier et al v. Zimmer, Inc. et al

WASHINGTON WESTERN

 WAW         2       18-01003     Smith v. Zimmer US, Inc. et al
